JELKE, J.
This case is considered on the basis that defendant company proposes to lay a side track on the south side of Water street extending seventy feet east of Walnut street. If the top of the rails of such track is laid even with the surface of the street so as to make no obstruction in the street to wagons passing over the same, an injunction will be denied.
The nearest objecting property owner abuts on the north side more than fifty feet east of the east end of this proposed side- track, and the nearest objecting property owner abutting on the south side of the street is about one hundred and sixty feet east of the east end of this proposed track.
We are of opinion that on account of the remoteness of the complaining property, the fact that access and egress to and from the property and the street itself between tbe lot lines extended are not at all affected, and that there is an abundance of unobstructed inlet and outlet both east and west to the other streets of the city, and that this track is to he used only as a side track, makes the damage to these complaining property owners no different in kind and hardly appreciably more in degree than that suffered by the general public, and hence there is no taking of private property, and brings this case fairly under the *703case of Kinnear Mfg. Co. v. Beatty, 65 Ohio St. 264 [62 N. E. Rep. 341; 87 Am. St. Rep. 600].
As to the violation of the city ordinance in using the track in the middle of the street during daylight we will leave the parties to the police department of the city for the present.